DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 and 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 19-36 are allowed.

Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: Independnet claim 19 (and similarly, independent claim 35), when considered as a whole, is allowable over the prior art of record.  Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claims 1 (and similarly recited in independent claim 35):

	“sampling, for each iteration (t) of a plurality of iterations (), an update hypothesis , based on an association of each track (i) of the plurality of tracks to one of: a measurement hypothesis ((j, k)), an events missed detection, or a track dying detection.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent No. 5,798,942 discloses: “N-Best Feasible Hypotheses Multitarget Tracking Systems”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                          6/11/2022
Primary Examiner                      AU2644